Exhibit 99.2 FIRST SUPPLEMENTAL TRUST INDENTURE This First Supplemental Trust Indenture is entered into as of the 5th day of January, 2006. AMONG: STARPOINT ENERGY TRUST, an open ended trust governed under the laws of the Province of Alberta and having its head office in the City of Calgary, in the Province of Alberta (hereinafter called "StarPoint") AND: CANETIC RESOURCES TRUST, an open ended trust governed under the laws of the Province of Alberta and having its head office in the City of Calgary, in the Province of Alberta (hereinafter called "CaneticTrust") AND CANETIC RESOURCES INC., a corporation existing under the laws of the Province of Alberta and having its head office in the City of Calgary, in the Province of Alberta (hereinafter called "Canetic Resources" or the "Corporation") AND OLYMPIATRUST COMPANY, a trust company incorporated under the federal laws of Canada having an office in the City of Calgary, in the Province of Alberta (hereinafter called the "Debenture Trustee") WITNESSETH THAT: WHEREAS StarPoint, StarPoint Energy Ltd. ("SEL") and the Debenture Trustee entered into an indenture (the "Indenture") dated May 26, 2005 to provide for the creation and issuance of a first series of debentures being 6.50% convertible extendible unsecured subordinated debentures (the "6.50% Debentures"); AND WHEREAS pursuant to a business combination among Acclaim Energy Trust ("Acclaim"), Acclaim Energy Inc. ("AEI"), StarPoint and StarPoint Energy Ltd. ("SEL") effective as of January 5, 2006, among other things: (i) Canetic Trust will acquire all of the assets of StarPoint and Acclaim; and (ii) AEI and SEL and certain other entities will amalgamate to form the Corporation; AND WHEREAS Canetic Trust, as Successor, wishes to assume all of the rights, covenants and obligations of StarPoint Energy Trust under the Indenture and in accordance with the terms thereof; AND WHEREAS the foregoing recitals are made as representations and statements of fact by Canetic and not by the Debenture Trustee; NOW THEREFORE it is hereby covenanted, agreed and declared as follows: 1 ARTICLE1DEFINITIONS AND AMENDMENTS TO INDENTURE 1.1 Definitions All capitalized terms not defined herein shall have the meanings given to them in the Indenture and, in addition, in this Supplemental Indenture and in the Debentures, unless there is something in the subject matter or context inconsistent therewith, the expressions following shall have the following meanings, namely: (a) "Canetic Units" means ordinary trust units of Canetic Trust; (b) "Conversion Adjustment Date" means the fifth (5th) trading day of the TriStar Common Shares on the Toronto Stock Exchange following the date hereof; (c) "Conversion Adjustment Time" means 4:30 (Calgary time) on the Conversion Adjustment Date; (d) "Tristar Adjusted Value" means the weighted average trading price of the TriStar Common Shares on the Toronto Stock Exchange for the five (5) consecutive trading days commencing on the first day that the TriStar Common Shares trade on the Toronto Stock Exchange and ending on (and including) the Conversion Adjustment Date; and (e) "TriStar Common Shares" means the common shares of TriStar Oil & Gas Ltd. 1.2 Amendments to Indenture (a) This Supplemental Indenture is supplemental to the Indenture and the Indenture and this Supplemental Indenture shall hereafter be read together and shall have effect, so far as practicable, with respect to the Debentures as if all the provisions of the Indenture and this Supplemental Indenture were contained in one instrument. The Indenture is and shall remain in full force and effect with regards to all matters governing the Debentures and with regards to all matters governing the Debentures, except as the Indenture is amended, superceded, modified or supplemented by this Supplemental Indenture. Any references in the text of this Supplemental Indenture to section numbers, article numbers, "hereto", "herein", "hereby", "hereunder", "hereof" and similar expressions refer to the Indenture unless otherwise qualified. (b) As of and from the date hereof, the Indenture is amended by substituting Canetic Trust as a party to the Indenture and replacing StarPoint Energy Trust with its Successor, Canetic Trust. (c) References to SEL in the Indenture shall be changed to refer to Canetic Resources. (d) References to Trust Units in the Indenture shall be changed to refer to Canetic Units. (e) The Conversion Price in effect on the date hereof and until the Conversion Adjustment Time for each Canetic Unit to be issued upon the conversion of 6.50% Debentures shall be equal to $19.51 such that approximately 51.2558 Canetic Units shall be issued for each $1,000 principal amount of 6.50% Debentures so converted. The Conversion Price in effect after the Conversion Adjustment time shall be equal to the price determined by multiplying $19.75 by a fraction, of which the numerator shall be $2,363,426,644.58 less the number obtained by multiplying the TriStar Adjusted Value by 10,443,777, and of which the denominator shall be 2,363,426,644.58, rounded to two decimal places. (f) The form of certificate for the 6.50% Debenture shall be replaced with the form substantially as set out in Schedule A, with such insertions, omissions, substitutions or other variations as shall be required or permitted by the Indenture, and may have imprinted or otherwise reproduced thereon such legend or legends or endorsements, not inconsistent with the provisions of the Indenture, as may be required to comply with any law or with any rules or regulations pursuant thereto or with any rules or regulations of any securities exchange or securities regulatory authority or to conform with general usage, all as may be determined by the directors of Canetic Resources (on behalf of Canetic Trust) executing such 6.50% Debenture in accordance with the Indenture. 2 ARITICLE 2 SUCCESSOR TRUST 2.1 Assumption of Obligations Canetic Trust hereby covenants and agrees to assume and does assume all of the rights, covenants and obligations of StarPoint in and to the Indenture and all of the covenants and obligations of StarPoint under the Debentures as and from the date hereof. Without limiting the generality of the foregoing, from and after the date hereof, the Debentures will be valid and binding obligations of Canetic Trust entitling the holders thereof, as against Canetic Trust, to all rights of Debentureholders under the Indenture. ARTICLE 3ADDITIONAL MATTERS 3.1 Confirmation of Indenture The Debenture, as amended and supplemented by this Supplemental Indenture, is in all respects confirmed. 3.2 Governing Law This Supplemental Indenture shall be construed in accordance with the laws of the Province of Alberta and the laws of Canada applicable therein and shall be treated, in all respects, as an Alberta contract. 3 3.3 Further Assurances The parties shall, with reasonable diligence, do all such things and provide all such reasonable assurances as may be required to consummate the transactions contemplated by this Supplemental Indenture, and each party shall provide such further documents or instruments required by the other party as may be reasonably necessary or desirable to effect the purpose of this Supplemental Indenture and carry out its provisions. 3.4 Execution by Canetic Resources The parties hereto acknowledge that the administrator of Canetic Trust is entering into this First Supplemental Indenture solely in its capacity as administrator of Canetic Trust, and the obligations of Canetic Trust hereunder shall not be personally binding upon the administrator or any registered or beneficial holder of units of Canetic Trust, and that resort shall not be had to, nor shall recourse be sought from, any of the foregoing or the private property of any of the foregoing in any manner in respect of any indebtedness, obligation or liability of Canetic Trust arising hereunder or arising in connection herewith or from the matters to which this First Supplemental Indenture relates, if any, including without limitation claims based on negligence or otherwise tortious behaviour, and recourse shall be limited to, and satisfied only out of, the "Trust Fund" (as defined in the trust indenture of Canetic Trust). 4 3.5 Counterparts This Supplemental Indenture may be executed by the parties in separate counterparts each of which when so executed and delivered shall be an original, but all such counterparts shall together constitute one and the same instrument. IN WITNESS WHEREOF the parties hereto have executed these presents under their respective corporate seals and the hands of their proper officers in that behalf. STARPOINT ENERGY TRUST, by its attorney, STARPOINT ENERGY LTD. By: "Paul Colborne" Paul Colborne President and Chief Executive Officer CANETIC RESOURCES TRUST, by its attorney, CANETIC RESOURCES INC. By: "J. Paul Charron" J. Paul Charron President and Chief Executive Officer CANETIC RESOURCES INC. By: "J. Paul Charron" J. Paul Charron President and Chief Executive Officer By: "David J. Broshko" David J. Broshko Vice President and Chief Financial Officer OLYMPIA TRUST COMPANY By: "Shauneen Wilson" By: "Rachelle Hawk" 5 SCHEDULE "A" TO THE first SUPPLEMENTAL TRUST INDENTURE AMONG STARPOINT ENERGY TRUST, CANETIC RESOURCES TRUST, CANETIC RESOURCES INC. AND OLYMPIA TRUST COMPANY FORM OF 6.50% DEBENTURE This Debenture is a Global Debenture within the meaning of the Indenture herein referred to and is registered in the name of a Depository or a nominee thereof. This Debenture may not be transferred to or exchanged for Debentures registered in the name of any person other than the Depository or a nominee thereof and no such transfer may be registered except in the limited circumstances described in the Indenture. Every Debenture authenticated and delivered upon registration of, transfer of, or in exchange for, or in lieu of, this Debenture shall be a Global Debenture subject to the foregoing, except in such limited circumstances described in the Indenture. Unless this Debenture is presented by an authorized representative of The Canadian Depository for Securities Limited ("CDS") to Canetic Resources Trust or its agent for registration of transfer, exchange or payment, and any Debenture issued in respect thereof is registered in the name of CDS & CO., or in such other name as is requested by an authorized representative of CDS, (and any payment is made to CDS & Co. or to such other entity as is requested by an authorized representative of CDS) ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL since as the registered holder hereof, CDS & CO. has an interest herein. CUSIP/ISIN: 137513AB3 No. • [$44,484,000] CANETIC RESOURCES TRUST (A trust governed by the laws of Alberta) 6.50% CONVERTIBLE EXTENDIBLE UNSECURED SUBORDINATED DEBENTURE DUE JULY 31, 2005 (July 31, 2010, if extended) CANETIC RESOURCES TRUST (the "Trust") for value received hereby acknowledges itself indebted and, subject to the provisions of the trust indenture (the "Indenture") dated as of May 26, 2005 among StarPoint Energy Trust ("StarPoint"), StarPoint Resources Ltd. and Olympia Trust Company (the "Debenture Trustee") and as further amended and supplemented by the second supplemental indenture dated as of January 5, 2006 whereby the Trust, as successor, agreed to assume all of the rights, covenants and obligations of StarPointEnergy Trust under the Original Indenture, as amended (together with the Original Indenture, the "Indenture"), promises to pay to the registered holder hereof on July 31, 2010 (the "Maturity Date") or on such earlier date as the principal amount hereof may become due in accordance with the provisions of the Indenture the principal sum of Forty Four Million Four Hundred Eighty Four Thousand Dollars ($44,484,000) in lawful money of Canada on presentation and surrender of this Initial Debenture at the main branch of the Debenture Trustee in Calgary, Alberta or Toronto, Ontario in accordance with the terms of the Indenture and, subject as hereinafter provided, to pay interest on the principal amount hereof from the date hereof, or from the last Interest Payment Date to which interest shall have been paid or made available for payment hereon, whichever is later, at the rate of 6.50% per annum, in like money, in arrears in equal semi-annual instalments (less any tax required by law to be deducted) on January 31 and July 31 in each year commencing on July 31, 2005 and the last payment (representing interest payable from the last Interest Payment Date to, but excluding, the Maturity Date) to fall due on the Maturity Date and, should the Trust at any time make default in the payment of any principal or interest, to pay interest on the amount in default at the same rate, in like money and on the same dates. For certainty, the first interest payment will include interest accrued from May 26, 2005 to, and including July 31, 2005, which will be equal to $11.90 for each $1,000 principal amount of the Initial Debentures. If the EnCana Acquisition does not become effective prior to 5:00 p.m. (Calgary time) on July 31, 2005, substantially and in all material respects as contemplated in the Partnership P&S Agreement, and as the terms of such agreements are described in the prospectus of the Trust dated May 19, 2005, or if the Termination Time occurs at any earlier time, the Maturity Date will be July 31, 2005. If the EnCana Acquisition becomes effective prior to 5:00 p.m. (Calgary time) on July 31, 2005, substantially and in all material respects as contemplated in the Partnership P&S Agreement, and as the terms of such agreement are described in the prospectus of the Trust dated May 19, 2005, the Maturity Date will be automatically extended from July 31, 2005 to July 31, 2010 without any further act or formality on the part of the Trust or the Debenture Trustee. 1 Interest hereon shall be payable by cheque mailed by prepaid ordinary mail to the registered holder hereof or by electronic transfer of funds to the registered holder hereof and, subject to the provisions of the Indenture, the mailing of such cheque or the sending of such electronic transfer of funds shall, to the extent of the sum represented thereby (plus the amount of any tax withheld), satisfy and discharge all liability for interest on this Initial Debenture. This Initial Debenture is one of the Debentures of the Trust issued or issuable in one or more series under the provisions of the Indenture. The Initial Debentures authorized for issue immediately are limited to an aggregate principal amount of $60,000,000 in lawful money of Canada. Reference is hereby expressly made to the Indenture for a description of the terms and conditions upon which the Initial Debentures are or are to be issued and held and the rights and remedies of the holders of the Initial Debentures and of the Trust and of the Debenture Trustee, all to the same effect as if the provisions of the Indenture were herein set forth to all of which provisions the holder of this Initial Debenture by acceptance hereof assents. The Initial Debentures are issuable only in denominations of $1,000 and integral multiples thereof. Upon compliance with the provisions of the Indenture, Debentures of any denomination may be exchanged for an equal aggregate principal amount of Debentures in any other authorized denomination or denominations. Any part, being $1,000 or an integral multiple thereof, of the principal of this Initial Debenture, provided that the principal amount of this Initial Debenture is in a denomination in excess of $1,000, is convertible, at the option of the holder hereof, upon surrender of this Initial Debenture at the principal office of the Debenture Trustee in Calgary, Alberta or Toronto, Ontario, at any time prior to the close of business on the Maturity Date or, if this Initial Debenture is called for redemption on or prior to such date, then up to but not after the close of business on the last Business Day immediately preceding the date specified for redemption of this Initial Debenture, into Trust Units (without adjustment for interest accrued hereon or for dividends or distributions on Trust Units issuable upon conversion) at a conversion price of $19.51 (the "Conversion Price") per Trust Unit, being a rate of approximately 51.2558 Trust Units for each $1,000 principal amount of Initial Debentures, after giving effect to an adjustment to the Conversion Price in accordance with the formula set forth in the joint information circular and proxy statement dated November 18, 2005 (the "Circular") of Acclaim Energy Trust and StarPoint Energy Trust with respect to a plan of arrangement involving, inter alia, Acclaim Energy Trust, StarPoint Energy Trust, the unitholders of Acclaim Energy Trust and the unitholders of StarPoint Energy Trust, all subject to the terms and conditions and in the manner set forth in the Indenture.
